Title: To Thomas Jefferson from Tench Coxe, 31 January 1823
From: Coxe, Tench
To: Jefferson, Thomas


                        GentlemenJany 31. 1823.
                        
                    The extraordinary operations against the cause of self government is manifest in the old world, and the unprecedented combination against liberty under name of the holy alliance, together with guarded but effective cooperation with them on the part of Great Britain, and some of the minor powers appear  to threaten the world in which we must prosper or suffer and act with many trying circumstances even in the current year. Our internal situation (and particularly in respect the movements in the course of the presidential election, which will be made 1823 & 4,) has in my opinion a real great and dangerous relation to those foreign operations against republican governments, and even such shares of pure popular representation in the French and English lower houses would be were the electors of the same description as those who chuse the houses of representatives of those five or ten of our populous states whose constitutions most effectually for the electors rights, religious and civil. The manifest adoption as a candidate for the Presidency, of Mr J. Q. Adams by the worst of the federalists of 1797 to 1801, and by their successors (considerably  identified as far as alive) and by all those, who openly or in disguise are unfriendly to our institutions, after openly treating him for years as an unprincipled contravener of his unaltered political faith, and the Union with those of a great portion of republican interest of Massachusetts & Maine, with other circumstances, which discussion will develope and display convince me that Mr John Quincy Adams had on the 1st day of this year a less divided federal and Massachusetts standing than Mr J. Adams senr had either in 1796 or 1801. Decidedly averse to a change of the principles of the constitutions of the U.S. on their proper merits; and as decidedly averse to the various and manifold evils of a revolution in them and in our organation, I have been drawn to the consideration of such measures as may be most effectual for the peaceable prevention. It is impossible to turn my heart & understanding into that ground, with out an hundred recollections of your names from the first measure of œconomical reform, which led to the commotion at Annapolis in 1786 to the present hour. I have therefore determined to address this uncopied joint letter to you with the general view of opening the subject, and with the intention of offering any specific measures or particular requests for consideration or grant. Did my circumstances admit I would spend a week or more as occasion might recommend in your vicinities, for the benefit of such references as have heretofore taken place between us, and which are more legible in their nature, and more consistent with the convenience of your increased years, and especially with those of your elder name.After this introduction permit me state that from the time that I have given one deliberate reading to the Essays of Publicola of 1791,  I have assimilated him in my own mind to Genl A. Hamilton than to his father Mr Adams senr with whom however, as his preceptor  governor, and predecessor in political career I think it just and prudent to connect the son, in prudent consideration. I therefore took up the subject by indicating to two our daily gazettes copies of Publicola’s essays in the pamphlet form (as  reprinted in London & Dublin with the name of “John Adams Esqre” in the title pages) and in the news paper form in John Fenners gazette of the U.S.  in 1791 in 11 numbers, from which last authority the whole were reprinted. I prepared six papers under the signature of Greene, for the American Sentinel here, which were published after Publicola to show the predecession of Mr Adams senior (in London in 1797.8 & in N. York in 1790 in his “defence” and his Discourses on Davila in 1790) to Mr Adams junr in his Publicola’s of 1791, and the succession of Mr Adams junr to his fathers labors, to the same end; the setting up the British, and the undermining the principles and character of our Constitution. While Greene was in the course of publication, I prepared another series under the signature of Sherman, (a name of republica n esteem in the East) in five numbers, which will be continued, if I will. These are in Binnss Democratic press. At the same time I published another series more strictly on the demerits and evils of Publicola, of which No 4 has appeared today. They will be continued. I send nine of the Greene’s, the Sidneys & the Sherman, all I have by me: also two numbers of Publicola, all that I have out of pamphlet. You will collect from these broken papers some of my views on the case; and  great ease near & till its close you think fit. All those papers have appeared in the Dem: Press and Sentinel since the 5th of Jany currt and were in Washington in 36 hours, & in Boston in 70 hours. But not a syllable has been published in attack, or in explanation, justification, extenuation or reply from either place, from Boston to Washington down to the 27th from Boston and to the 28th from Washington, whither many copies go in papers taken by the members of the two houses, by the President & the Heads of Depts including Mr Adams, and by the Washington Editors, and a number of the citizens. The republication, & commentaries (Publicola, & the strictures on him) as so recd as far as I learn, as to leave no doubt that Mr Adams will be unsupported in Pennsa by our electoral vote. There is a matter of great importance which I beg leave to state. In the course of the history of republican & antirepublican exertions since 1786, there are many public facts, many public evidences, many published papers or papers not confidential which would be great use if they were collected here in an accepible situation. Among these areMr Adams ansrs Defence of the Constn}all of which we have here in our collections.his — Discourses on Davilahis answers to addressesMr Adams junrs PublicolaMr John Langdons letter to Genl S. RingoldGenl Washington’s answer to Mr Adets address on the delivery of the Celasors of France Jany 1. 1796But these many important things which we have not, tho we remember them, and many which we do not remember & yet may have.I should be glad therefore to have, to receive in such confidence as may be prescribed any thing that will bear upon the facts of endeavour to convert the public mind from our institutions, or to oppose, or change or discredit them. One paper I much want is a copy of a letter from Mr John Adams senr to Mr Samuel Adams dated AD 1790 in which he states (if my memory is true, that he Mr JA. senr never was in favor of republicanism further& have as a government in which people should have “a Share”. I trust in your excuse for this hasty letter on a solemn subject.- and beg you to exercise your recollections & search your files as to any such materials as can be with propriety confidentially imparted, or sent. The time requires effectual measures of appeal to the public mind.I have the honor to be yr mo. respectful Servt
                        Tench Coxe
                    and of “a civil revolution” from wrong to right, has supported the firm, open and solemn warnings, which the adoption of a monarchical candidate had previously drawn forth, from Jany 1822 and thro the subsequent time; particularly since the factions of the regeneration of Naples & Piedmont, the neglect of the Greeks, the  to Spain & Portugal, and the falling off of the popular power in France & the Norther lands, together with the persectuions of the reformers in Great Britain.It would be useful, in this season, if the Demc Press, the American Sentinal, & the Boston Statesman were seen in your parts of the country, as I believe they will contain much of those current news, which will be taken of this great case, till Decemr 1824: the time of actionduly impressed with the allowances, in regard to public and to laborious mentions of Gentlemen of your respective ages, long services and standing; but since the times are most dangerous to the cause of liberty, religions & cavil, in Europe, and since a total failure (by power, numbers, arms and corruption) there, will endanger us and our system, in the two Americas, I do not doubt, that all convenient aid will be afforded by you both to preserve our internal tranquility and freedom, by protecting the invincelability of our principles and institutions. The letter, of 1822, from Mr Jefferson to Lieutt Govr Barry, written without reference to this election, has been of great importance in this year of action. The recognition of the sufferings and more open violation of our principles and constitutions down to 1801, and of an actual recovery of the ground from our opponents,of the bounds of Electors.I suppose the most convenient direction of letters to Mr Jefferson is M., near Charlotteville Va and to Mr Madison, Montpr near Orange Court House, Va Your agricultural or other societies near Monticello and Montpellier, would find much useful matter in those three papers in relation to agriculture, and the whole circle of the arts, that minister, at home & abroad, to its under humble properity—Tho I most sensibly feel the obligation of apologizing for these two letters, yet, my venerable friends, I cannot but confess the concurrent feelings, which the view around us, at home & abroad, irresistibly suggests to a sound discretion & to a paramount temporal duty. Knowing with your hearts and understanding, I rest, in ease of mind, 
                        Tench Coxe
                    